DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Glassman (US 2019/0337298.)
Regarding claim 1, 
	Glassman discloses an ink delivery system in a printer comprising: 
an inkjet printhead [40 in fig. 3] having a faceplate; 
an ink reservoir [40A in fig. 3, which is connected to external reservoir 39] operatively connected to the printhead [40 in fig. 3 / 130 in fig. 8] to provide ink from the ink reservoir to the printhead [paragraph 0138]; 
a pump [8 in figs. 3 and 8]; 
a conduit [40B/4B/4A/6B/6A in figs. 3 and 8, including pressure chamber 3] operatively connected between the ink reservoir and the pump [as seen in figs. 3 and 8]; 
a valve [4 in figs. 3 and 8] positioned in the conduit, the valve being configured to move to a first position where the conduit is vented to atmosphere pressure [through port 4C], to a second position where the pump builds pressure in the conduit between the valve and the pump [through port 4A], and a third position where the pressure between the valve and the pump is released to the ink reservoir and the printhead [through port 4B; paragraphs 0109-0111]; 
a pressure sensor [12 in figs. 3 and 8] operatively connected to the conduit [through pressure chamber 3 in fig. 3] between the valve and the pump, the pressure sensor being configured to generate a signal indicative of a pressure within the conduit [paragraph 0106]; and 
a controller [14 in fig. 3 / 154 in fig. 8] operatively connected to the valve, the pressure sensor, and the pump, the controller being configured to move the valve to the second position and operate the pump to build pressure in the conduit, monitor the signal from the pressure sensor and determine when the pressure in the conduit reaches a 

Regarding claim 13, 
	Glassman discloses a method of operating an ink delivery system and a purging system in a printer [50 in fig. 3] comprising: 
operating a valve [4 in figs. 3 and 8] with a controller [14 in fig. 3 / 154 in fig. 8] to close a conduit [40B/4B/4A/6B/6A in figs. 3 and 8, including pressure chamber 3] between the valve and a pump [8 in figs. 3 and 8; paragraphs 0109-0111]; 
operating the pump with the controller to build a pressure in the conduit [paragraphs 0106-0111]; 
monitoring with the controller a signal from a pressure sensor  [12 in figs. 3 and 8] operatively connected to the conduit between the valve and the pump [paragraph 0106]; 
determining with the controller when the pressure in the conduit reaches a predetermined threshold [paragraphs 0109-0111, 0232, and 0240]; 
operating the valve with the controller to apply the pressure in the conduit to an ink reservoir and a printhead when the signal from the pressure sensor indicates the pressure within the conduit reaches the predetermined level [para 0106-0111,and 0232-0240]; and 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glassman.
Regarding claims 2 and 14, 
	Glassman discloses the claimed limitations as set forth above but fails to expressly disclose wherein the predetermined time period is a range of about 150 milliseconds to about 250 milliseconds.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined time period be a range of about 150 milliseconds to about 250 milliseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the predetermined time period in order to ensure proper operation of the pressure controlling .

Allowable Subject Matter
Claims 3-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3,
The primary reason for allowance for this claim is the inclusion of the limitations of the ink delivery system of claim 2 further comprising: 
an accumulator pneumatically connected to the conduit and the pump; and 
the controller is further configured to monitor the signal from the pressure sensor and determine when the pressure in the conduit and the accumulator reaches the predetermined threshold and move the valve to the third position to apply the pressure in the conduit and the accumulator to the ink reservoir and the printhead when the signal from the pressure sensor indicates the pressure within the conduit and the accumulator reaches the predetermined threshold.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claim 15,
The primary reason for allowance for this claim is the inclusion of the limitations of the method of claim 14 further comprising: 
monitoring the signal from the pressure sensor with the controller and determining with the controller when the pressure in the conduit and an accumulator operatively connected between the valve and the pump reaches the predetermined threshold before operating the valve to apply the pressure in the conduit and the accumulator to the ink reservoir and the printhead when the signal from the pressure sensor indicates the pressure within the conduit and the accumulator reaches the predetermined threshold.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 4-12 and 16-20, 
	These claims are considered to have allowable subject matter due to their dependency on one of the claims above.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853